Citation Nr: 0705929	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for a skin 
fungus involving the right hand and feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi, which adjudicated the issues on appeal. 

In particular, a November 2004 rating decision granted 
service connection and assigned a noncompensable (zero 
percent) evaluation for a fungus involving the right hand.  
Thereafter, a January 2006 rating decision granted service 
connection and assigned a noncompensable evaluation for a 
fungus involving both feet.  Thus, the issue on appeal is 
entitlement to an initial compensable evaluation for a skin 
fungus involving the right hand and feet.


FINDING OF FACT

The veteran's skin fungus only involves his right hand and 
feet, which is less than 3 percent of his entire body and 
does not involve an exposed area.  It requires no more than 
topical therapy for treatment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a skin 
fungus involving the right hand and feet have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's fungus has been evaluated under Diagnostic Code 
(DC) 7806, which pertains to dermatitis or eczema.  This code 
provides a noncompensable evaluation where less than 5 
percent of the entire body or exposed areas are affected, and 
no more than topical therapy is required during the past 12-
month period.  38 C.F.R.  § 4.118, DC 7806.

A 10 percent evaluation requires that at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Id. 

A 30 percent evaluation is assigned where 20 to 40 percent of 
the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id. 

In this case, the evidence shows that the fungus on the 
veteran's right hand and feet covers less than 5 percent of 
his entire body and does not involve an exposed area.  A VA 
examination report dated in October 2004 notes that the 
veteran's skin fungus on his right hand and feet is 
manifested by scaling as well as itching, cracking, 
splitting, bleeding and blisters.  In a February 2005 
addendum report, the examiner noted that the palm is not an 
exposed area, since it is protected from the sunlight, and 
covers less than 1 percent of his entire body.  He also 
pointed out that the fungus on the veteran's feet covers less 
than 2 percent.  In short, since the veteran's fungus does 
not involve an exposed area and involves less than 3 percent 
of his entire body, these reports provide probative evidence 
against his claim.  

There also is no evidence that the veteran requires the use 
of intermittent systemic therapy to control his skin fungus.  
The October 2004 VA examination report notes that the veteran 
had been using over-the-counter products and had used an 
anti-fungal cream on one occasion in the 1980s.  As such, a 
10 percent evaluation is not available on the basis that the 
veteran requires systemic therapy to control his skin fungus.

The post-service medical records fully support the findings 
of the VA examination, failing to indicate a compensable 
disorder.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for his service-connected skin fungus.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b).  Hence, the 
appeal must be denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in November 2003 
and November 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran also was afforded a VA examination to determine 
the severity of his fungus, which is adequate for rating 
purposes.  This report, which includes an addendum report 
documents the percentage of the veteran's body affected by 
the skin fungus and provides a determination about the use of 
corticosteroids or other immunosuppressive drugs.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Entitlement to an initial compensable evaluation for a skin 
fungus involving the right hand and feet is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


